Citation Nr: 1439518	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  09-48 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right foot condition claimed as right great toe and foot pain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1976 to July 1980.  

This matter comes to the Board of Veterans' Appeals (Board) from an August 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Board notes that although the Veteran's October 2009 VA Form 9 and January 2010 statement indicated that he desired a hearing before the Board in Washington, DC, a subsequent VA Form 9 submitted in August 2010 indicated that the Veteran did not desire a hearing before the Board.  Additionally, the Veteran's representative submitted a July 2012 VA Form 646 with no indication that the Veteran desired a hearing before the Board.  Therefore, the Board considers the Veteran's prior hearing request withdrawn, and it will proceed to adjudicate the matter on appeal.  38 C.F.R. § 20.702(e) (2013).  

The Board reviewed the Veteran's physical claims file and the electronic records maintained in the Virtual VA system, including a July 2014 appellate brief and VA treatment records, to ensure complete review of the evidence of record.  


FINDINGS OF FACT

1.  The Veteran's right foot condition was not present during active service or until many years thereafter and is not etiologically related to active service.  

2.  Arthritis of the right foot was not shown in service and did not manifest to a compensable degree within one year of separation from service.  



CONCLUSION OF LAW

The criteria for service connection for a right foot condition have not been met.  38 U.S.C.A. §§ 1112, 1131, 1137, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The Veteran was provided with adequate notice regarding his service connection claim in an August 2008 letter from the RO.  

Regarding the duty to assist, the RO has obtained the Veteran's VA treatment records and the lay statements of the Veteran and his representative.  After a complete and thorough review of the claims file, the Board concludes that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file.  

The Veteran was provided with a VA examination in November 2009.  The examination reports, including the addendum opinion, include all relevant findings and medical opinions needed to fairly evaluate the Veteran's appeal.  The VA examiner reviewed the pertinent evidence of record, including the Veteran's medical history, interviewed the Veteran, and examined the Veteran in a clinical setting.  The examination report sets forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings.  For these reasons, the Board finds that the medical examination report is adequate for deciding the Veteran's claim on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Neither the Veteran nor his representative has identified any additional evidence relevant to the claim on appeal.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran and the Board will proceed with its adjudication.  


II.  Service Connection - Right Foot Condition

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007).  However, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3, 4.7.  

The Veteran contends that his current right foot complaints are related to his right foot complaints during active service.  

Service treatment records document that the Veteran's feet were normal upon clinical evaluation during his enlistment examination in May 1976.  Thereafter, the Veteran was treated for a possible right foot callus or small plantar wart in September 1978 and the callus was cut down.  In October 1978, he again complained about his right foot, although it is documented that he had calluses on both feet that were trimmed.  A November 1978 entry documents the Veteran's complaint of a callus on the bottom of his right foot and there is also a notation indicating a callus on his large toe; these were trimmed down.  An undated Report of Medical History contains the Veteran's reported history of foot trouble, without any additional information provided.  A separation examination is not of record.  

Post-service VA treatment records document that the Veteran first established VA care in January 2007, at which time he complained of pain in his right great toe.  He reported that he developed a callus on his right great toe during active service in 1977 which was frozen off, and that he experienced discomfort while walking.  An examination of his extremities revealed a callus on the plantar aspect of the right great toe, with no tenderness.  He was directed to apply salicylic acid to the callus and advised to follow up with a podiatrist if there was no improvement.  

The Veteran was not seen again until March 2009, when he again complained of right toe pain.  At a May 2009 follow up, the Veteran reported right foot pain for 15 years, although curiously, he also reported that it started in approximately 1977.  He reported taking non-prescription pain medication.  Upon examination, the physician noted a healed lesion on his right foot.  An x-ray of the right foot revealed mild degenerative change in the first metatarsophalangeal (MTP) joint, with no evidence of fracture or subluxation.  Significantly, there were no acute findings indicating a related diagnosis.  

A July 2009 podiatry consult documented keratosis of the right medial plantar hallux secondary to hallux abducto valgus (HAV), without cellulitis, abscess, ulcer, rash, or lesion.  X-rays confirmed the assessment of HAV.  The callus was debrided and the Veteran was provided foot orthotics, referred for a surgical consult, and discharged.  

In August 2009, the Veteran reported that he was seen for a similar condition during active service and for treatment he was cut severely to the bone and the area was frozen.  He reported foot pain ever since that time which prevented use of a shoe.  The podiatrist debrided the area and ultimately assessed tyloma secondary to HAV.  She advised the Veteran that she could not provide an opinion regarding his service-connection claim without review of his medical records.  She told him that if he was treated for a wart during service, that a callus could form afterwards, but that if not, the callus is a result of his bunion deformity, or HAV.  

The Veteran was afforded a VA examination in November 2009.  The Veteran reported a right great toe condition which had existed since active service in 1977.  He reported constant pain in the toe, exacerbated by physical activity.  He reported no hospitalization or surgery for the condition, but stated it was treated by freezing the lesion in 1977.  Examination and palpation of the right foot noted no tenderness or painful motion; however, the examiner noted a lesion on the medial side of the great toe tip, with some induration, which was tender to touch.  Ultimately, the examiner diagnosed a callus of the right great toe and opined that it was less than likely that the current complaints are the result of any injury or other event while on active duty.  The calluses treated while on active duty were not localized only at the great toe, but were also located on the bottom of the right foot.  He also stated that there were no records of treatment between 1978 until discharge in 1980.  Notably, he recommended a dermatology consult to resolve long term problems with the skin lesion, but later noted in the addendum opinion that there was no other callus or residuals present, no wart found, and while it was possible that the lesion could be something other than a callus, further identification would require speculation.  

In December 2009, the Veteran complained of painful calluses of several weeks' duration and gradual onset, and stated that he was ready to have foot surgery due to the pain.  Notably, he presented wearing casual shoes.  An x-ray noted a sesamoid of the interphalangeal joint (IPJ) of the right foot.  The podiatrist assessed intractable plantar keratosis (IPK) secondary to the accessory sesamoid.  The IPK was debrided and sesamoidectomy surgery was scheduled.  

The Veteran's right foot IPJ exostectomy was conducted in June 2010.  The Veteran tolerated the surgery well and subsequently reported in July 2010 that his pain was gone.  

However, at a subsequent November 2010 podiatry consult, the Veteran complained of residual pain following his foot surgery.  An x-ray taken at the time noted no acute findings; however, the podiatrist assessed HAV and keratosis.  The callus was debrided and the podiatrist prescribed tube foam pads for the Veteran to wear.  

At a January 2011 podiatry follow up, the Veteran reported he was doing better.  A small penetrating keratosis of the right hallux was noted and debrided by curette.  The podiatrist prescribed salicylic acid and recommended a pumice to be used.  

Thereafter, VA treatment records contain no further complaints regarding the Veteran's right foot.  

While the Veteran has stated his belief that his right foot condition is related to his foot complaints during active service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) The Veteran is certainly competent to testify as to symptoms such as pain, swelling, or visual changes which are non-medical in nature, see Layno, 6 Vet. App. 469; however, he is not competent to render an opinion as to etiology of a foot disability which is not capable of lay observation and requires medical expertise to determine.  See Jandreau, 492 F.3d 1372, 1376-77.  Accordingly, his opinion as to the etiology of a right foot disability is not competent evidence.  Further, to the extent the Veteran reported different dates of onset to VA treatment providers, and reported in-service treatment including freezing his callus or lesion, which is not documented in his service treatment records, the Board finds his credibility to be somewhat diminished.  See Caluza, 7 Vet. App. 498.  

The Board assigns significant probative weight to the negative nexus medical opinion of the November 2009 VA examiner who applied medical analysis to the significant facts of the case and provided an opinion supported by adequate rationale which is consistent with other evidence of record.  Notably, there is no competent evidence of record finding a relationship between the Veteran's post-service complaints regarding his right foot and calluses or plantar warts shown during active service.  To the extent it could be argued that the August 2009 statement by a podiatrist is evidence in support of the Veteran's claim, such statement, which indicated that there could be a relationship between the Veteran's right foot complaints and his active service, is speculative and of limited probative value.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (explaining that 
medical evidence which merely indicates that an alleged disorder may be related to service is too speculative to establish the presence any such relationship).  

Finally, as some degenerative changes of the Veteran's right foot were noted upon x-ray in VA treatment records, to the extent it could be argued that the Veteran has arthritis due to service, the Board notes that such condition was not shown in service and that after service, the next record of treatment for a foot condition is not until 2007, more than twenty-five years after discharge from service.  The prolonged period without complaint or treatment for a right foot disability, and the lack of clinical findings relating to the right foot until 2007, factor against a finding of continuity of symptomatology of an arthritic condition, and against the Veteran's report of continuing symptoms in general.  See Maxson, 230 F.3d 1330.  Further, as the first indication of degenerative change of the Veteran's right foot was many years after his discharge from service, service connection on a presumptive basis is not warranted.  38 C.F.R. § 3.307, 3.309.  

In summary, the most probative competent evidence shows that a right foot condition was not shown in service or for many years after service, and is not otherwise etiologically related to active service.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  



ORDER

Service connection for a right foot condition, claimed as right great toe and foot pain, is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


